                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO



 ROBERT SCOTT LIPPERT,
                                               Case No. 1:21-cv-00149-BLW
                      Plaintiff,
                                               INITIAL REVIEW ORDER BY
        v.                                     SCREENING JUDGE

 RAMOND CABALLOS-GALENDO;
 IDAHO STATE CORRECTIONAL
 CENTER, ISCC; AMANDA GENTRY,
 a state official at ISCC; JOHN DOE 1,
 Warden at ISCC; JOHN DOE 2, a state
 official at ISCC a/k/a SGT. HOST; and
 JOHN DOE 3, an unidentified state
 official at ISCC,

                      Defendants.


       The Clerk of Court conditionally filed Plaintiff Robert Scott Lippert’s Complaint

as a result of Plaintiff’s status as an inmate and in forma pauperis request. The Court now

reviews the Complaint to determine whether it should be summarily dismissed in whole

or in part under 28 U.S.C. §§ 1915 and 1915A. Having reviewed the record, and

otherwise being fully informed, the Court enters the following Order directing Plaintiff to

file an amended complaint if Plaintiff intends to proceed.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
1.     Initial Matters: Plaintiff’s Appeal and Motion for Exigent Judicial Review

       Plaintiff originally filed this action in the United States District Court for the

Western District of Washington. See Dkt. 1. Concluding that venue appeared improper, a

magistrate judge transferred the case to this Court. When the transferring court received

Plaintiff’s objections, this initial transfer was cancelled, and the case remained in the

Western District. See Dkt. 4. District Judge Marsha Pechman then rejected Plaintiff’s

objections and, again, transferred the case to this Court. See Dkt. 8.

       Before the final transfer order was entered, Plaintiff filed a notice of appeal, and

that appeal remains pending. See Dkt. 6. After the transfer order was issued and the

notice of appeal filed, this Court ordered the conditional filing of Plaintiff’s Complaint

and granted his application for in forma pauperis status. See Dkt. 11, 12.

       Plaintiff has now filed a document entitled, “Certification of Plaintiff’s (Pro Se)

Emergency Motion for Exigent Judicial Review Judicial Notice of Adjudicative Facts

Pursuant to Fed. R. Evid. 201(c)(2) as to Lack of Jurisdiction (Re USDC Idaho Quasi-

Judicial Order in C.A. No. 21-cv-149.” Dkt. 13. In the Motion, Plaintiff asserts that this

Court lacks jurisdiction due to the pending appeal.

       However, an appeal of an interlocutory, or non-final, order “does not

ordinarily deprive the district court of jurisdiction except with regard to the matters that

are the subject of the appeal.” Britton v. Co-op Banking Grp., 916 F.2d 1405, 1412 (9th

Cir. 1990). Because Plaintiff’s pending appeal in this case challenges the Western District

of Washington’s transfer order—which this Court will not address—this Court is “not

divested of jurisdiction to proceed with the case on the merits.” Id.

INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
       To the extent that Plaintiff seeks an order transferring the case back to the Western

District of Washington, the Court declines to do so. Venue is proper in Idaho because the

events giving rise to Plaintiff’s claims occurred here. Further, it appears that all named

Defendants are Idaho residents. See 28 U.S.C. § 1391(b). Therefore, Plaintiff’s Motion

will be denied in large part.

       Plaintiff also states in his Motion that he has not received copies of Docket Nos. 1

through 10 in this case. These documents are identical to documents entered in the

Western District of Washington and, therefore, are likely in Plaintiff’s possession.

However, out of an abundance of caution, the Court will nonetheless instruct the Clerk to

provide Plaintiff with copies of these documents.

2.     Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity, as well as

complaints filed in forma pauperis, to determine whether summary dismissal is

appropriate. The Court must dismiss a complaint or any portion thereof that states a

frivolous or malicious claim, fails to state a claim upon which relief may be granted, or

seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915(e)(2)(B) & 1915A(b).

3.     Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim

for relief under Rule 8 if the factual assertions in the complaint, taken as true, are

INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
insufficient for the reviewing court plausibly “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “[D]etailed factual allegations” are not required, but a plaintiff must offer “more

than ... unadorned, the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal

quotation marks omitted). If the facts pleaded are “merely consistent with a defendant’s

liability,” or if there is an “obvious alternative explanation” that would not result in

liability, the complaint has not stated a claim for relief that is plausible on its face. Id. at

678, 682 (internal quotation marks omitted). A court is not required to comb through a

plaintiff’s exhibits or other filings to determine if the complaint states a plausible claim.

Finally, if an affirmative defense—such as lack of required state action or immunity from

suit—is an “obvious bar to securing relief on the face of the complaint,” dismissal under

§§ 1915 and 1915A is appropriate. Washington v. Los Angeles Cty. Sheriff’s Dep’t, 833

F.3d 1048, 1056 (9th Cir. 2016) (internal quotation marks omitted).

4.     Factual Allegations

       Plaintiff is a federal prisoner currently confined at FDC SeaTac. The events giving

rise to Plaintiff’s claims in this action arose while Plaintiff was in the custody of the

Idaho Department of Correction (“IDOC”) and incarcerated at the Idaho State

Correctional Center (“ISCC”).

       In February 2020, Plaintiff was assaulted by an unidentified inmate and was taken

to the hospital. Compl., Dkt. 10, at 2. After returning to the prison, Plaintiff had three

physical therapy sessions in the next month. Plaintiff states that the therapy was not



INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
adequate and that the physical therapist advised Plaintiff to “seek out a specialist in the

future.” Id. Prison medical providers evidently did not refer Plaintiff to a specialist.

       From March to June 2020, prison officials kept Plaintiff, and perhaps other

prisoners, in “lockdown” isolation with three other inmates. It appears that this isolation

practice was adopted as part of the State of Idaho’s response to the COVID-19 pandemic.

Id.

       In March 2020, Plaintiff began having issues with Defendant Inmate Ramond

Caballos-Galendo, one of Plaintiff’s cellmates, who engaged in “physical altercations

with Plaintiff per intimidation, prison-made weapons, extortion, and harassment.” Id.

Plaintiff states that, sometime in 2020, he told Defendant Gentry about his “problems”

with Caballos-Galendo. Id. at 3. Plaintiff does not disclose what specifics, if any, Plaintiff

provided to Defendant Gentry about the problems he was having with Caballos-Galendo.

Plaintiff asked “to be moved to a different cell or unit,” but he was not. Id.

       On March 12, 2020, Caballos-Galendo assaulted Plaintiff “with fists and [a] spray

bottle.” Id. at 2.

       In May 2020, “Plaintiff was physically assaulted (i.e. hit via body-push) by an

unidentified corrections officer.” Id. Plaintiff was also assaulted in an unknown manner

by another inmate. The attacks “resulted in an emergency health services visit at ISCC.”

Id.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
5.     Discussion

       Plaintiff has not alleged sufficient facts to proceed with the Complaint. The Court

will, however, grant Plaintiff 60 days to amend the Complaint. Any amended complaint

should take into consideration the following.

       A.     Section 1983 Claims

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

plausible civil rights claim, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

To be liable under § 1983, “the defendant must possess a purposeful, a knowing, or

possibly a reckless state of mind.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015). Negligence is not actionable under § 1983, because a negligent act by a public

official is not an abuse of governmental power but merely a “failure to measure up to the

conduct of a reasonable person.” Daniels v. Williams, 474 U.S. 327, 332 (1986).

       Prison officials and prison medical providers generally are not liable for damages

in their individual capacities under § 1983 unless they personally participated in the

alleged constitutional violations. Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989); see

also Iqbal, 556 U.S. at 677 (“[E]ach Government official, his or her title notwithstanding,

is only liable for his or her own misconduct.”). Section 1983 does not allow for recovery

against an employer or principal simply because an employee or agent committed

misconduct. Taylor, 880 F.2d at 1045.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
       However, “[a] defendant may be held liable as a supervisor under § 1983 ‘if there

exists ... a sufficient causal connection between the supervisor’s wrongful conduct and

the constitutional violation.’” Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (quoting

Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). A plaintiff can establish this causal

connection by alleging that a defendant (1) set in motion a series of acts by others that

violated the Constitution, or knowingly refused to terminate a series of such acts, which

the supervisor “knew or reasonably should have known would cause others to inflict a

constitutional injury”; (2) knowingly failed to act or acted improperly “in the training,

supervision, or control of his subordinates”; (3) acquiesced in the constitutional

deprivation; or (4) engaged in “conduct that showed a reckless or callous indifference to

the rights of others.” Id. at 1205–09 (internal quotation marks omitted).

       A claim that a supervisor or training official failed to adequately train subordinates

ordinarily requires that, “in light of the duties assigned to specific officers or

employees[,] the need for more or different training [was] so obvious, and the inadequacy

so likely to result in the violation of constitutional rights, that the [supervisor or training

official] can reasonably be said to have been deliberately indifferent to the need.” City of

Canton v. Harris, 489 U.S. 378, 390 (1989). That is, to maintain a failure-to-train claim,

a plaintiff must allege facts showing a “pattern of violations” that amounts to deliberate

indifference. Connick v. Thompson, 563 U.S. 51, 72 (2011).

       Likewise, “a failure to supervise that is sufficiently inadequate may amount to

deliberate indifference” that supports a § 1983 claim, but there generally must be a



INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
pattern of violations sufficient to render the need for further supervision obvious.

Dougherty v. City of Covina, 654 F.3d 892, 900 (9th Cir. 2011) (internal quotation marks

omitted). That is, if a supervisory or training official had “knowledge of the

unconstitutional conditions” through such a pattern of violations—including knowledge

of the “culpable actions of his subordinates”—yet failed to act to remedy those

conditions, that official can be said to have acquiesced “in the unconstitutional conduct of

his subordinates” such that a causal connection between the supervisor and the

constitutional violation is plausible. Starr, 652 F.3d at 1208.

       A plaintiff cannot simply restate these standards of law in a complaint. Instead, a

plaintiff must provide specific facts supporting the elements of each claim and must

allege facts showing a causal link between each defendant and Plaintiff’s injury or

damage. Alleging “the mere possibility of misconduct” is not enough. Iqbal, 556 U.S. at

679.

             i.      The Complaint Does Not State a Plausible § 1983 Claim

       Plaintiff asserts his § 1983 claims under the Eighth Amendment, which prohibits

cruel and unusual punishments. To state a claim under the Eighth Amendment, prisoners

must plausibly allege that they are “incarcerated under conditions posing a substantial

risk of serious harm,” or that they have been deprived of “the minimal civilized measure

of life’s necessities” as a result of the defendants’ actions. Farmer v. Brennan, 511 U.S.

825, 834 (1994) (internal quotation marks omitted). An Eighth Amendment claim

requires the plaintiff to satisfy both (1) an objective standard, “that the deprivation was

serious enough to constitute cruel and unusual punishment,” and (2) a subjective

INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
standard, that the defendant acted with “deliberate indifference.” Snow v. McDaniel, 681

F.3d 978, 985 (9th Cir. 2012), overruled in part on other grounds by Peralta v. Dillard,

744 F.3d 1076 (9th Cir. 2014) (en banc).

       To rise to the level of an Eighth Amendment violation, the deprivation alleged

must be objectively sufficiently harmful, Farmer, 511 U.S. at 834, or, in other words,

sufficiently “grave” or “serious,” Wilson v. Seiter, 501 U.S. 294, 298 (1991). As the

United States Supreme Court has explained:

                     Not every governmental action affecting the interests
              or well-being of a prisoner is subject to Eighth Amendment
              scrutiny, however. After incarceration, only the unnecessary
              and wanton infliction of pain constitutes cruel and unusual
              punishment forbidden by the Eighth Amendment. To be cruel
              and unusual punishment, conduct that does not purport to be
              punishment at all must involve more than ordinary lack of
              due care for the prisoner’s interests or safety.

Whitley v. Albers, 475 U.S. 312, 319 (1986) (internal quotation marks, citation, and

alteration omitted).

       With respect to the subjective prong of an Eighth Amendment claim, a defendant

acts with deliberate indifference only if the defendant (1) was aware of the risk to the

prisoner’s health or safety, and (2) deliberately disregarded that risk. Farmer, 511 U.S. at

837. “Under this standard, the prison official must not only ‘be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists,’ but that

person ‘must also draw the inference.’” Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir.

2004) (quoting Farmer, 511 U.S. at 837). “If a [prison official] should have been aware

of the risk, but was not, then the [official] has not violated the Eighth Amendment, no


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
matter how severe the risk.” Gibson v. Cnty. of Washoe, 290 F.3d 1175, 1188 (9th Cir.

2002). Moreover, even prison officials or medical providers who did know of a

substantial risk to an inmate’s health or safety will not be liable under § 1983 “if they

responded reasonably to the risk, even if the harm ultimately was not averted.” Farmer,

511 U.S. at 844.

                     a)     Medical Treatment Claims

       The Eighth Amendment includes the right to adequate medical and mental health

treatment in prison. Prison officials or prison medical providers can be held liable if their

“acts or omissions [were] sufficiently harmful to evidence deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976).

       Regarding the objective standard for prisoners’ medical care claims, “society does

not expect that prisoners will have unqualified access to health care.” Hudson v.

McMillian, 503 U.S. 1, 9 (1992). Therefore, “deliberate indifference to medical needs

amounts to an Eighth Amendment violation only if those needs are ‘serious.’” Id. The

Ninth Circuit has defined a “serious medical need” in the following ways:

              failure to treat a prisoner’s condition [that] could result in
              further significant injury or the unnecessary and wanton
              infliction of pain[;] ... [t]he existence of an injury that a
              reasonable doctor or patient would find important and worthy
              of comment or treatment; the presence of a medical condition
              that significantly affects an individual’s daily activities; or the
              existence of chronic and substantial pain ....

McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992) (internal citations omitted),

overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997)

(en banc).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
       In the medical context, deliberate indifference can be “manifested by prison

doctors in their response to the prisoner’s needs or by prison guards in intentionally

denying or delaying access to medical care or intentionally interfering with the treatment

once prescribed.” Estelle, 429 U.S. at 104–05 (footnotes omitted). If medical personnel

have been “consistently responsive to [the inmate’s] medical needs,” and the plaintiff has

not shown that the medical personnel had “subjective knowledge and conscious disregard

of a substantial risk of serious injury,” there has been no Eighth Amendment violation.

Toguchi, 391 F.3d at 1061.

       Medical malpractice or negligence does not support a cause of action under the

Eighth Amendment, Broughton v. Cutter Labs., 622 F.2d 458, 460 (9th Cir. 1980) (per

curiam), and a delay in medical treatment does not violate the Eighth Amendment unless

that delay causes further harm, McGuckin, 974 F.2d at 1060. Additionally, there is no

constitutional right to an outside medical provider of one’s own choice. See Roberts v.

Spalding, 783 F.2d 867, 870 (9th Cir. 1986) (“A prison inmate has no independent

constitutional right to outside medical care additional and supplemental to the medical

care provided by the prison staff within the institution.”).

       “There is not one proper way to practice medicine in a prison, but rather a range of

acceptable courses based on prevailing standards in the field.” Jackson v. Kotter, 541

F.3d 688, 697 (7th Cir. 2008) (internal quotation marks omitted). Accordingly,

differences in judgment as to appropriate medical diagnosis and treatment between an

inmate and prison medical providers—or, for that matter, between medical providers—



INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
are not enough to establish a deliberate indifference claim. Sanchez v. Vild, 891 F.2d 240,

242 (9th Cir. 1989).

       “[T]o prevail on a claim involving choices between alternative courses of

treatment, a prisoner must show that the chosen course of treatment ‘was medically

unacceptable under the circumstances,’ and was chosen ‘in conscious disregard of an

excessive risk’ to the prisoner’s health.” Toguchi, 391 F.3d at 1058 (alteration omitted)

(quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). Stated another way, a

plaintiff must prove that medical providers chose one treatment over the plaintiff’s

preferred treatment “even though they knew [the plaintiff’s preferred treatment] to be

medically necessary based on [the plaintiff’s] records and prevailing medical standards.”

Norsworthy v. Beard, 87 F. Supp. 3d 1104, 1117 (N.D. Cal. 2015). To violate the Eighth

Amendment, the choice of treatment must have been “so inadequate that it demonstrated

an absence of professional judgment, that is, that no minimally competent professional

would have so responded under those circumstances.” Collignon v. Milwaukee Cnty., 163

F.3d 982, 989 (7th Cir. 1998); see also Lamb v. Norwood, 895 F.3d 756, 760 (10th Cir.

2018) (“[P]rison officials do not act with deliberate indifference when they provide

medical treatment even if it is subpar or different from what the inmate wants.”).

       Plaintiff offers little detail about his medical condition or treatment. He states that

he had three physical therapy appointments, which were not effective, and that he was

told that he should seek out a specialist. There is nothing in these allegations to give rise

to a reasonable inference that any Defendant deliberately disregarded a known,



INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
substantial risk to Plaintiff’s health. Therefore, Plaintiff’s Eighth Amendment medical

treatment claims are implausible.

                        b)   Failure-to-Protect Claims

       Plaintiff also asserts that Defendants failed to protect him from the attack by

Caballos-Galendo. Prison officials who act with deliberate indifference “to the threat of

serious harm or injury” by one prisoner against another are subject to liability under

§ 1983. Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). “Having incarcerated

persons with demonstrated proclivities for antisocial criminal, and often violent, conduct,

having stripped them of virtually every means of self-protection and foreclosed their

access to outside aid, the government and its officials are not free to let the state of nature

take its course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation, and

alterations omitted).

       A “prison official’s duty under the Eighth Amendment is to ensure reasonable

safety, not absolute safety.” Martinez v. Field, No. 1:17-CV-00337-DCN, 2020 WL

2576178, at *7 (D. Idaho May 21, 2020) (unpublished) (internal quotation marks

omitted). “General fears about being harmed by a fellow inmate or a prison gang are not

enough” to establish an Eighth Amendment violation:

              Inmates have no claim under the Eighth Amendment based on
              a general unsubstantiated fear of assault by a fellow inmate or
              by a specific group. Otherwise, courts would be flooded with
              prisoner litigation. Instead, to satisfy Farmer, the prisoner
              must present evidence of a particularized fear based upon
              prior threats or upon members of a specific group who have
              the motive and the ability to commit an assault themselves or
              through intermediaries.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
Id. at *8; see Savocchio v. Crabtree, No. CV-97-1698-ST, 1999 WL 562692, at *5 (D.

Or. July 12, 1999) (unpublished) (holding that inmate satisfied burden of showing

sufficiently serious deprivation from fears of attack by gang members because petitioner

“had long-standing problems with members of [the gang], including a bad drug deal[,] …

a contract being placed on his life,” and having been identified as a snitch).

       Even an obvious danger of attack by another inmate does not result in liability if

the official is not subjectively aware of it. However, a prison official cannot “escape

liability for deliberate indifference by showing that, while he was aware of an obvious,

substantial risk to inmate safety, he did not know that the complainant was especially

likely to be assaulted by the specific prisoner who eventually committed the assault.”

Farmer, 511 U.S. at 843.

       Here, the Complaint asserts only that Plaintiff informed Defendant Gentry, and

perhaps others, about “problems” he was having with his cellmate. However, merely

hearing from Plaintiff about unspecified “problems” would not have led any Defendant to

draw an inference that Plaintiff was in substantial risk of serious harm from his cellmate.

“Problems” could include personality conflicts or mere annoyances and do not

necessarily constitute a threat of violence. Without more information about what Plaintiff

told Defendants about Caballos-Galendo, the Complaint does not plausibly suggest that

any Defendant knew of a substantial risk of serious harm to Plaintiff posed by Caballos-

Galendo. As for the inmate who assaulted Plaintiff in May 2020, Plaintiff does not allege

that any Defendant was aware of any risk posed by this inmate.



INITIAL REVIEW ORDER BY SCREENING JUDGE - 14
       For these reasons, the Complaint does not state a plausible failure-to-protect claim.

                     c)     Excessive Force Claims

       The Eighth Amendment prohibits prison officials from using excessive force

against inmates. “[T]he subjective inquiry for excessive force claims ‘turns on whether

force was applied in a good faith effort to maintain or restore discipline or maliciously

and sadistically for the very purpose of causing harm.’” Bearchild v. Cobban, 947 F.3d

1130, 1140 (9th Cir. 2020) (quoting Hudson, 503 U.S. at 6. “This standard necessarily

involves a more culpable mental state than that required for excessive force claims

arising under the Fourth Amendment’s unreasonable seizures restriction.” Clement v.

Gomez, 298 F.3d 898, 903 (9th Cir. 2003). Therefore, a prisoner asserting an excessive

force claim must show “malicious and sadistic force, not merely objectively unreasonable

force.” Id. Because “corrections officials must make their decisions in haste, under

pressure, and frequently without the luxury of a second chance,” courts must afford

prison staff “wide-ranging deference” in this analysis. Bearchild, 947 F.3d at 1140

(internal quotation marks omitted).

       Not every “malevolent touch” by a prison guard gives rise to an excessive force

claim. Hudson, 503 U.S. at 9; see also Johnson v. Glick, 481 F.2d 1028, 1033 (2d Cir.

1973) (“Not every push or shove, even if it may later seem unnecessary in the peace of a

judge’s chambers, violates a prisoner’s constitutional rights”). Therefore, in addition to

showing that prison officials used force maliciously and sadistically, a prisoner asserting

an excessive force claim must “objectively show that he was deprived of something

sufficiently serious.” Id. (internal quotation marks omitted).

INITIAL REVIEW ORDER BY SCREENING JUDGE - 15
       A court considers five factors in analyzing whether the objective component has

been met: “(1) the extent of injury suffered by an inmate; (2) the need for application of

force; (3) the relationship between that need and the amount of force used; (4) the threat

reasonably perceived by the responsible officials; and (5) any efforts made to temper the

severity of a forceful response.” Furnace v. Sullivan, 705 F.3d 1021, 1028 (9th Cir. 2013)

(internal quotation marks omitted). “The Eighth Amendment’s prohibition of ‘cruel and

unusual’ punishments necessarily excludes from constitutional recognition de minimis

uses of physical force, provided that the use of force is not of a sort repugnant to the

conscience of mankind.” Hudson, 503 U.S. at 9–10 (internal quotation marks omitted).

       Plaintiff asserts only that an unidentified correctional officer “hit” him “via body-

push.” These allegations are insufficient to plausibly allege malicious and sadistic force

or a sufficiently serious deprivation as to satisfy the objective prong of the analysis.

Therefore, the Complaint does not state a plausible excessive force claim.

            ii.      Defendants ISCC and Caballos-Galendo

       Plaintiff’s claims against ISCC and against Caballos-Galendo, the inmate who

attacked him in March 2020, are subject to dismissal for additional reasons.

       Plaintiff’s § 1983 claims against ISCC are implausible because states and state

entities are not “persons” subject to suit under that statute. Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989). Further, even if ISCC were a “person” for purposes of

§ 1983, it would be immune from suit in federal court under the Eleventh Amendment.

Hans v. Louisiana, 134 U.S. 1, 16-18 (1890); Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 100 (1984); see also Quern v. Jordan, 440 U.S. 332, 342–44

INITIAL REVIEW ORDER BY SCREENING JUDGE - 16
(1979) (holding that § 1983 does not waive state sovereign immunity); Esquibel v. Idaho,

No. 1:11-cv-00606-BLW, 2012 WL 1410105, at *6 (D. Idaho Apr. 23, 2012) (holding

that Idaho itself has not waived state sovereign immunity from constitutional claims).

       Plaintiff’s claims against Caballos-Galendo are implausible because Caballos-

Galendo is not a state actor. Section 1983 provides a remedy for misconduct of a person

acting under color of state law. It does not provide a remedy for purely private conduct,

“no matter how unfair that conduct may be.” NCAA v. Tarkanian, 488 U.S. 179, 191

(1988).

       A private party can be subject to suit under § 1983 for violating a plaintiff’s civil

rights only in narrow circumstances. “[S]tate action may be found if, though only if, there

is such a close nexus between the State and the challenged action that seemingly private

behavior may be fairly treated as that of the State itself.” Brentwood Acad. v. Tenn.

Secondary Sch. Athletic Ass’n, 531 U.S. 288, 295 (2001) (internal quotation marks

omitted).

       The Supreme Court has identified several contexts in which a private party can be

considered a state actor for purposes of a civil rights action. Id. at 296. These include the

following situations: (1) the private party’s action results from the state’s “exercise of

coercive power” or “significant encouragement”; (2) the private party participates in

“joint activity” with the state; (3) the private party is “controlled by an agency of the

State”; (4) the private party “has been delegated a public function by the State”; and

(5) the private party is “entwined with governmental policies,” or “the government is



INITIAL REVIEW ORDER BY SCREENING JUDGE - 17
entwined in [the private party’s] management or control.” Id. (internal quotation marks

omitted). A mere assertion that a private actor conspired with a state actor is insufficient.

       It does not appear that any of these situations apply in the context of this case.

Unless Plaintiff can plausibly allege that the Defendant Caballos-Galendo was acting

under color of state law, he should omit that Defendant from any amended complaint.

       B.     Other Federal Claims

       Plaintiff also asserts claims under 42 U.S.C. §§ 1985 and 1986. Section 1985

governs conspiracies to interfere with civil rights. To state a claim under § 1985, a

plaintiff must allege a racial or class-based discriminatory animus behind the

conspirators’ actions. See Burns v. County of King, 883 F.2d 819, 821 (9th Cir. 1989); see

also A & A Concrete, Inc. v. White Mountain Apache Tribe, 676 F.2d 1330, 1333 (9th

Cir. 1982). Plaintiff has not alleged that he is a member of a racial group or other

protected class against whom a conspiracy was perpetrated, nor has he alleged facts

sufficient to support a reasonable inference of a conspiracy. Accordingly, the Complaint

fails to state a claim upon which relief can be granted under § 1985.

       Section 1986 provides that persons who negligently fail to prevent a wrongful

conspiracy as described in § 1985 may be liable to the party injured. A prerequisite to

stating a § 1986 claim is stating a § 1985 claim. West v. County of Will, 1985 WL 1774

(D. Ill. 1985). Because the Complaint fails to state a plausible § 1985 claim, it also fails

to state a plausible § 1986 claim.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 18
6.     Standards for Amended Complaint

       If Plaintiff chooses to amend the Complaint, Plaintiff must demonstrate how the

actions complained of have resulted in a deprivation of Plaintiff’s constitutional rights.

See Ellis v. Cassidy, 625 F.2d 227, 229 (9th Cir. 1980), abrogated on other grounds by

Kay v. Ehler, 499 U.S. 432 (1991). Plaintiff must also allege a sufficient causal

connection between each defendant’s actions and the claimed deprivation. Taylor, 880

F.2d at 1045; Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). “Vague and

conclusory allegations of official participation in civil rights violations are not sufficient

to withstand a motion to dismiss” or to survive screening under 28 U.S.C. §§ 1915 and

1915A. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982); see

also Iqbal, 556 U.S. at 678 (“Nor does a complaint suffice if it tenders naked assertions

devoid of further factual enhancement.” (internal quotation marks and alteration

omitted)).

       Rather, for each cause of action against each defendant, Plaintiff must state the

following: (1) the name of the person or entity that caused the alleged deprivation of

Plaintiff’s constitutional rights; (2) facts showing the defendant is a state actor (such as

state employment or a state contract) or a private entity performing a state function;

(3) the dates on which the conduct of the defendant allegedly took place; (4) the specific

conduct or action Plaintiff alleges is unconstitutional; (5) the particular federal

constitutional provision (or state law provision) Plaintiff alleges has been violated;

(6) facts alleging that the elements of the violation are met; (7) the injury or damages



INITIAL REVIEW ORDER BY SCREENING JUDGE - 19
Plaintiff personally suffered; and (8) the particular type of relief Plaintiff is seeking from

each defendant.

       Further, any amended complaint must contain all of Plaintiff’s allegations in a

single pleading and cannot rely upon, attach, or incorporate by reference other pleadings

or documents. Dist. Idaho Loc. Civ. R. 15.1 (“Any amendment to a pleading, whether

filed as a matter of course or upon a motion to amend, must reproduce the entire pleading

as amended. The proposed amended pleading must be submitted at the time of filing a

motion to amend.”); see also Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

1997) (“[An] amended complaint supersedes the original, the latter being treated

thereafter as non-existent.”), overruled in part on other grounds by Lacey v. Maricopa

County, 693 F.3d 896, (9th Cir. 2012) (en banc); Hal Roach Studios, Inc. v. Richard

Feiner and Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1990) (holding that the district court

erred by entering judgment against a party named in the initial complaint, but not in the

amended complaint).

       Plaintiff must set forth each different factual allegation in a separate numbered

paragraph. The amended complaint must be legibly written or typed in its entirety, and it

should be clearly designated as the “Amended Complaint.” Plaintiff’s name and address

should be clearly printed at the top left corner of the first page of each document filed

with the Court.

       If Plaintiff files an amended complaint, Plaintiff must also file a “Motion to

Review the Amended Complaint.” If Plaintiff does not amend within 60 days, or if the



INITIAL REVIEW ORDER BY SCREENING JUDGE - 20
amendment does not comply with Rule 8, this case may be dismissed without further

notice. See Knapp v. Hogan, 738 F.3d 1106, 1110 (9th Cir. 2013) (“When a litigant

knowingly and repeatedly refuses to conform his pleadings to the requirements of the

Federal Rules, it is reasonable to conclude that the litigant simply cannot state a claim.”).

                                          ORDER

       IT IS ORDERED:

       1.     Plaintiff’s “Emergency Certification of Plaintiff’s (Pro Se) Emergency

              Motion for Exigent Judicial Review Judicial Notice of Adjudicative Facts

              Pursuant to Fed. R. Evid. 201(c)(2) as to Lack of Jurisdiction (Re USDC

              Idaho Quasi-Judicial Order in C.A. No. 21-cv-149” (Dkt. 13) is GRANTED

              IN PART, to the extent that the Clerk of Court will forward Plaintiff copies

              of Docket Nos. 1 through 10 in this case. This Motion is DENIED in all

              other respects.

       2.     Plaintiff’s “Certification of Petitioner’s (Pro Se) Expedited Notice of

              Appeal (Dkt. 14), construed as a motion to expedite Plaintiff’s pending

              appeal, is DENIED. Any such motion must be filed with the court of

              appeals.

       3.     The Complaint fails to state a claim upon which relief may be granted.

              Plaintiff has 60 days within which to file an amended complaint as

              described above. If Plaintiff does so, Plaintiff must file (along with the

              amended complaint) a Motion to Review the Amended Complaint. If



INITIAL REVIEW ORDER BY SCREENING JUDGE - 21
                Plaintiff does not amend within 60 days, this case may be dismissed

                without further notice. Alternatively, Plaintiff may file a Notice of

                Voluntary Dismissal if Plaintiff no longer intends to pursue this case.1

        4.      The Clerk of Court will forward Plaintiff a blank copy of this Court’s form

                § 1983 prisoner complaint. Plaintiff is encouraged to use this form when

                drafting any amended complaint.



                                                          DATED: July 12, 2021


                                                          _________________________
                                                          B. Lynn Winmill
                                                          U.S. District Court Judge




1
 A voluntary dismissal under Federal Rule of Civil Procedure 41(a)(1) is not a dismissal for frivolity, for
maliciousness, or for failure to state a claim upon which relief may be granted and, therefore, does not
count as a “strike” under 28 U.S.C. § 1915(g).


INITIAL REVIEW ORDER BY SCREENING JUDGE - 22
